Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.

Allowable Claims
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Okiyama (US 2011/0175347) and previous reasons given for allowability over Okiyama still stand. Additionally, while the Notice of Reasons for Refusal (Notice of Reasons for Refusal, Japanese Patent Application No. 2019-532026, August 25, 2021) states that it would have been obvious to modify Terwilliger (US 2012/0103468) in view of Medimop (JP U 3205560), supplied by Applicant in the November 9, 2021 IDS, it does not seem that one of ordinary skill in the art would have been motivated to modify Terwilliger in light of teachings of Medimop, as this would lead to the inoperability of the device of Terwilliger. In the Notice of Reasons for Refusal (see p. 1-2)  it is suggested that it would have been obvious to one of ordinary skill in the art to provide an elastic valve such as that disclosed by Medimop (see valve 37) be in the extension portion 58 of the device for sampling a liquid from a container disclosed by Terwilliger (see Figs. 3-5). However, placing such an elastic valve as that disclosed by Medimop within the extension of Terwilliger would interfere with the way the body 50 with at least one channel 60 rotates. In Terwilliger, a syringe with receptacle lock 44 is placed within the extension of Terwilliger such that it aligns with protrusion 42 of body 50 and rotates the body, allowing the channel of the body to be rotated such that it is connected with the opening of housing 52, establishing fluid communication with the container. If the valve of Medimop was placed within the extension of Terwilliger, the protrusion would be blocked by the elastic valve and body 50 would not be allowed to rotate via the connection of the syringe with the body, causing inoperability of the device of Terwilliger due to the inability to rotate and allow for fluid communication. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781